--------------------------------------------------------------------------------


AMENDMENT NUMBER TWO TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

        THIS AMENDMENT NUMBER TWO TO THIRD AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT (this “Amendment”) is entered into as of February 15, 2007,
by and among WELLS FARGO FOOTHILL, INC., a California corporation (“Agent”), as
Agent for the Lenders, the lenders identified on the signature pages hereof (the
“Lenders”, and together with Agent, the “Lender Group”), ACME TELEVISION, LLC, a
Delaware limited liability company (“Borrower”), and ACME COMMUNICATIONS, INC.,
a Delaware corporation (“Parent”), and the Guarantors, with reference to the
following:


W I T N E S S E T H

        WHEREAS, Borrower and Parent entered into that certain Third Amended and
Restated Loan and Security Agreement, dated as of March 29, 2006 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Loan
Agreement”), with the Lender Group pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrower;

        WHEREAS, Borrower has requested that the Lender Group make certain
amendments to the Loan Agreement; and

        WHEREAS, subject to the terms and conditions set forth herein, the
Lender Group is willing to make the amendments requested by Borrower.

         NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.     DEFINED TERMS. All terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Loan Agreement.

2.     AMENDMENT TO THE LOAN AGREEMENT.

    (a)           Section 1.1 of the Loan Agreement is hereby amended by adding
the following defined terms in alphabetical order or amending and restating the
following definitions in their entirety, as the case may be:

       ““Permitted Restricted Payment Amount” means $20,000,000.”

       ““Permitted Restricted Payments” means:

    (a)        so long as no Triggering Event exists at the time of the making
of any Intercompany Advance or dividend or would exist after giving effect
thereto, Permitted Intercompany Advances or dividends by Borrower to the Parent
Companies in an amount not to exceed $900,000 during any fiscal year of Borrower
to enable the Parent Companies to make payment of Overhead Expenses;

    (b)        so long as no Default or Event of Default exists at the time of
the making of the proposed Intercompany Advances or dividends or Permitted Stock
Dividends or would exist after giving effect thereto, Permitted Intercompany
Advances or dividends or Permitted Stock Dividends of up to the Permitted
Restricted Payment Amount in the aggregate by Borrower to ACME Parent or ACME
Intermediate (which may then be advanced by ACME Intermediate to ACME Parent) to
enable ACME Parent to (i) consummate Permitted Stock Purchases or (ii) complete
the Permitted Stock Dividends;

if and so long as the payees under clauses (a), and (b) above (i) use the
proceeds of such dividends or Permitted Intercompany Advances within 10 Business
Days solely for the purposes described in such clauses and (ii) do not use such
dividends or Permitted Intercompany Advances to satisfy the obligations of any
other Person through the satisfaction of a guaranty or otherwise (other than as
specifically permitted in clauses (a) and (b) above).”

         ““Permitted Stock Dividends” means dividends made by Borrower to ACME
Parent or ACME Intermediate (which may then be advanced by ACME Intermediate to
ACME Parent) and corresponding dividends in the same amount by ACME Parent to
the holders of its Stock, so long as both immediately prior to and after giving
effect to any such proposed Permitted Stock Dividend and the funding of any
Advances to be used in connection therewith, Total Debt does not exceed the
lesser of (i) 40% of the STAC Value of all Eligible Stations and (ii) the
Applicable STAC Advance Rate times the STAC Value of all Eligible Stations
(excluding any Eligible Station subject to a Qualifying Sale Agreement).”

         ““Permitted Stock Purchase” means the purchase by ACME Parent, at
market prices, in one or a series of transactions from one or more holders
thereof of an amount of its common Stock, so long as (i) both immediately prior
to and after giving effect to such proposed purchase and the funding of any
Advances to be used in connection therewith, Total Debt does not exceed the
lesser of (A) 40% of the STAC Value of all Eligible Stations and (B) the
Applicable STAC Advance Rate times the STAC Value of all Eligible Stations
(excluding any Eligible Station subject to a Qualifying Sale Agreement), (ii)
such Permitted Stock Purchase is made in compliance with all applicable laws
(including, without limitation, Regulation U), and (iii) promptly upon such
Permitted Stock Purchase, the common Stock purchased in connection with such
Permitted Stock Purchase is, at Borrower’s option, either cancelled or pledged
to Agent as security for the Obligations (with original stock certificates
therefor, together with stock powers with respect thereto, delivered to Agent).”

    (b)           Section 1.1 of the Loan Agreement is hereby further amended by
deleting the definition of “Permitted Stock Purchase Amount” in its entirety.

    (c)           Section 7.3(b) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

    “(b)        Liquidated, wind up, or dissolve itself (or suffer any
liquidation or dissolution); provided that ACME Television of Oregon, LLC, ACME
Television Licenses of Oregon, LLC, ACME Television of Florida, LLC, and ACME
Television Licenses of Florida, LLC may be wound up as long as any remaining
assets of such Persons are transferred to another Obligor.”

3.     CONDITIONS PRECEDENT. This Amendment shall be effective upon the
satisfaction of each of the following conditions:

    (a)            Agent shall have received this Amendment, duly executed by
the parties hereto, and the same shall be in full force and effect.

    (b)            The representations and warranties in this Amendment, the
Loan Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date).

    (c)            After giving effect to this Amendment, no Event of Default or
event which with the giving of notice or passage of time would constitute an
Event of Default shall have occurred and be continuing on the date hereof.

    (d)            No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, Parent, Agent or any Lender, or any of
their respective Affiliates.

4.     REPRESENTATIONS AND WARRANTIES. Each of Borrower, Parent, and each
Guarantor hereby represent and warrant to the Lender Group that (a) the
execution, delivery, and performance of this Amendment and of the Loan
Agreement, as amended hereby, are within its powers, have been duly authorized
by all necessary action, and are not in contravention of any law, rule, or
regulation applicable to it, or any order, judgment, decree, writ, injunction,
or award of any arbitrator, court, or Governmental Authority binding on it, or
of the terms of its Governing Documents, or of any material contract or material
undertaking to which it is a party or by which any of its properties may be
bound or affected, (b) this Amendment and the Loan Agreement, as amended hereby,
constitute its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforcement may be limited by equitable
principles, or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally, (c) this Amendment has
been duly executed and delivered by it, (d) after giving effect to this
Amendment, the representations and warranties in the Loan Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date), and (e) after
giving effect to this Amendment, no Event of Default or event which with the
giving of notice or passage of time would constitute an Event of Default has
occurred and is continuing on the date hereof.

5.     RELEASE. Borrower, Parent and each Guarantor hereby waives, releases,
remises and forever discharges each member of the Lender Group, each of their
respective Affiliates, and each of their respective officers, directors,
employees, and agents (collectively, the “Releasees”), from any and all claims,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses of any kind or character, known or unknown, past or present, liquidated
or unliquidated, suspected or unsuspected, which Borrower, Parent or any
Guarantor ever had, now has or might hereafter have against any such Releasee
which relates, directly or indirectly, to the Loan Agreement or any other Loan
Document, or to any acts or omissions of any such Releasee with respect to the
Loan Agreement or any other Loan Document, or to the lender-borrower
relationship evidenced by the Loan Documents, in each case, with respect to all
periods through the date hereof. As to each and every claim released hereunder,
Borrower, Parent and each Guarantor hereby represents that it has received the
advice of legal counsel with regard to the releases contained herein, and having
been so advised, Borrower, Parent and each Guarantor specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:

        “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

        As to each and every claim released hereunder, Borrower, Parent and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law, if any, pertaining to general releases after having been
advised by its legal counsel with respect thereto.

6.     CHOICE OF LAW.The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.

7.     COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in
any number of counterparts and by different parties and separate counterparts,
each of which when so executed and delivered, shall be deemed an original, and
all of which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or electronic mail also shall
deliver a manually executed counterpart of this Amendment, but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

8.     EFFECT ON LOAN DOCUMENTS.

    (a)            The Loan Agreement and each of the other Loan Documents, as
amended hereby, shall be and remain in full force and effect in accordance with
its respective terms and hereby is ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not, except as
expressly set forth herein, operate as a waiver of or, except as expressly set
forth herein, as an amendment of, any right, power, or remedy of Agent or any
Lender under the Loan Documents, as in effect prior to the date hereof. The
waivers, consents, and modifications herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse future non-compliance with the Loan
Agreement, and shall not operate as a consent to any further or other matter,
under the Loan Documents.

    (b)            Upon and after the effectiveness of this Amendment, each
reference in the Loan Documents to “this Agreement”, “hereunder”, “herein”,
“hereof” or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to “the Agreement”, “thereunder”,
“therein”, “thereof” or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as modified and amended
hereby.

9.     ENTIRE AGREEMENT. This Amendment, together with all other instruments,
agreements, and certificates executed by the parties in connection herewith or
with reference hereto, embody the entire understanding and agreement between the
parties hereto and thereto with respect to the subject matter hereof and thereof
and supersede all prior agreements, understandings, and inducements, whether
express or implied, oral or written.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

ACME TELEVISION, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer



ACME COMMUNICATIONS, INC.,
a Delaware corporation


/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  &
  Chief Financial Officer

ACME INTERMEDIATE HOLDINGS, LLC,
a Delaware limited liability company

/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME INTERMEDIATE FINANCE, INC.,
a Delaware corporation

/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  &
  Chief Financial Officer

ACME SUBSIDIARY HOLDINGS II, LLC,
a Delaware limited liability company

/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  &
  Chief Financial Officer

ACME SUBSIDIARY HOLDINGS III, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF FLORIDA, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF ILLINOIS, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF NEW MEXICO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF OHIO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF OREGON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF TENNESSEE, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF UTAH, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF WISCONSIN, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF FLORIDA, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF ILLINOIS, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF NEW MEXICO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF OHIO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF OREGON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF TENNESSEE, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF UTAH, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF WISCONSIN, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION MADISON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF MADISON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

WELLS FARGO FOOTHILL, INC.
a California corporation, as Agent and as Required Lender


/s/Dena Seki
Name: Dena Seki
Title: Vice President 
  

FORTRESS CREDIT OPPORTUNITIES I LP, as a Lender

By: Fortress Credit Opportunities I GP LLC, its general partner


By:/s/Constantine M. Dakolias
Name: Constantine M. Dakolias
Title:Chief Credit Officer


